


110 HR 6133 IH: To amend the Internal Revenue Code of 1986 to extend and

U.S. House of Representatives
2008-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6133
		IN THE HOUSE OF REPRESENTATIVES
		
			May 22, 2008
			Mr. Terry (for
			 himself, Mr. Barton of Texas,
			 Mr. Hall of Texas,
			 Mr. Upton,
			 Mr. Deal of Georgia,
			 Mr. Whitfield of Kentucky,
			 Mr. Shimkus,
			 Mrs. Wilson of New Mexico,
			 Mr. Shadegg,
			 Mr. Pickering,
			 Mr. Buyer,
			 Mr. Radanovich,
			 Mr. Pitts,
			 Mrs. Bono Mack,
			 Mr. Rogers of Michigan,
			 Mrs. Myrick,
			 Mr. Sullivan,
			 Mr. Burgess,
			 Mr. McCrery,
			 Mr. English of Pennsylvania,
			 Mr. Gallegly,
			 Mr. Pearce,
			 Mr. McCaul of Texas,
			 Mr. Kuhl of New York, and
			 Mr. Issa) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend and
		  modify the renewable energy production tax credit and the solar energy and fuel
		  cell investment tax credit.
	
	
		1.Extension and modification of
			 renewable energy production tax credit
			(a)Extension of
			 creditEach of the following provisions of section 45(d)
			 (relating to qualified facilities) is amended by striking January 1,
			 2009 and inserting January 1, 2014:
				(1)Paragraph
			 (1).
				(2)Clauses (i) and
			 (ii) of paragraph (2)(A).
				(3)Clauses (i)(I) and
			 (ii) of paragraph (3)(A).
				(4)Paragraph
			 (4).
				(5)Paragraph
			 (5).
				(6)Paragraph
			 (6).
				(7)Paragraph
			 (7).
				(8)Paragraph
			 (8).
				(9)Subparagraphs (A)
			 and (B) of paragraph (9).
				(b)Production
			 credit for electricity produced from marine renewables
				(1)In
			 generalParagraph (1) of section 45(c) (relating to resources) is
			 amended by striking and at the end of subparagraph (G), by
			 striking the period at the end of subparagraph (H) and inserting ,
			 and, and by adding at the end the following new subparagraph:
					
						(I)marine and
				hydrokinetic renewable
				energy.
						.
				(2)Marine
			 renewablesSubsection (c) of section 45 is amended by adding at
			 the end the following new paragraph:
					
						(10)Marine and
				hydrokinetic renewable energy
							(A)In
				generalThe term marine and hydrokinetic renewable
				energy means energy derived from—
								(i)waves, tides, and
				currents in oceans, estuaries, and tidal areas,
								(ii)free flowing
				water in rivers, lakes, and streams,
								(iii)free flowing
				water in an irrigation system, canal, or other man-made channel, including
				projects that utilize nonmechanical structures to accelerate the flow of water
				for electric power production purposes, or
								(iv)differentials in
				ocean temperature (ocean thermal energy conversion).
								(B)ExceptionsSuch
				term shall not include any energy which is derived from any source which
				utilizes a dam, diversionary structure (except as provided in subparagraph
				(A)(iii)), or impoundment for electric power production
				purposes.
							.
				(3)Definition of
			 facilitySubsection (d) of section 45 is amended by adding at the
			 end the following new paragraph:
					
						(11)Marine and
				hydrokinetic renewable energy facilitiesIn the case of a facility producing
				electricity from marine and hydrokinetic renewable energy, the term
				qualified facility means any facility owned by the
				taxpayer—
							(A)which has a
				nameplate capacity rating of at least 150 kilowatts, and
							(B)which is
				originally placed in service on or after the date of the enactment of this
				paragraph and before January 1,
				2010.
							.
				(4)Credit
			 rateSubparagraph (A) of
			 section 45(b)(4) is amended by striking or (9) and inserting
			 (9), or (11).
				(5)Coordination
			 with small irrigation powerParagraph (5) of section 45(d), as
			 amended by subsection (a), is amended by striking January 1,
			 2013 and inserting the date of the enactment of paragraph
			 (11).
				(c)Sales of
			 electricity to regulated public utilities treated as sales to unrelated
			 personsSection 45(e)(4)
			 (relating to related persons) is amended by adding at the end the following new
			 sentence: A taxpayer shall be treated as selling electricity to an
			 unrelated person if such electricity is sold to a regulated public utility (as
			 defined in section 7701(a)(33)..
			(d)Trash facility
			 clarificationParagraph (7)
			 of section 45(d) is amended—
				(1)by striking
			 facility which burns and inserting facility (other than a
			 facility described in paragraph (6)) which uses, and
				(2)by striking
			 combustion in the heading thereof.
				(e)Effective
			 Dates
				(1)ExtensionThe
			 amendments made by subsection (a) shall apply to property originally placed in
			 service after December 31, 2008.
				(2)ModificationsThe
			 amendments made by subsections (b) and (c) shall apply to electricity produced
			 and sold after the date of the enactment of this Act, in taxable years ending
			 after such date.
				(3)Trash facility
			 clarificationThe amendments made by subsection (d) shall apply
			 to electricity produced and sold before, on, or after December 31, 2007.
				2.Extension and
			 modification of solar energy and fuel cell investment tax credit
			(a)Extension of
			 credit
				(1)Solar energy
			 propertyParagraphs (2)(A)(i)(II) and (3)(A)(ii) of section 48(a)
			 (relating to energy credit) are each amended by striking January 1,
			 2009 and inserting January 1, 2018.
				(2)Fuel cell
			 propertySubparagraph (E) of section 48(c)(1) (relating to
			 qualified fuel cell property) is amended by striking December 31,
			 2008 and inserting December 31, 2017.
				(3)Qualified
			 microturbine propertySubparagraph (E) of section 48(c)(2)
			 (relating to qualified microturbine property) is amended by striking
			 December 31, 2008 and inserting December 31,
			 2017.
				(b)Allowance of
			 energy credit against alternative minimum taxSubparagraph (B) of
			 section 38(c)(4) (relating to specified credits) is amended by striking
			 and at the end of clause (iii), by striking the period at the
			 end of clause (iv) and inserting , and, and by adding at the end
			 the following new clause:
				
					(v)the
				credit determined under section 46 to the extent that such credit is
				attributable to the energy credit determined under section
				48.
					.
			(c)Repeal of dollar
			 per kilowatt limitation for fuel cell property
				(1)In
			 generalSection 48(c)(1) (relating to qualified fuel cell), as
			 amended by subsection (a)(2), is amended by striking subparagraph (B) and by
			 redesignating subparagraphs (C), (D), and (E) as subparagraphs (B), (C), and
			 (D), respectively.
				(2)Conforming
			 amendmentSection 48(a)(1) is amended by striking
			 paragraphs (1)(B) and (2)(B) of subsection (c) and inserting
			 subsection (c)(2)(B).
				(d)Public electric
			 utility property taken into account
				(1)In
			 generalParagraph (3) of section 48(a) is amended by striking the
			 second sentence thereof.
				(2)Conforming
			 amendments
					(A)Paragraph (1) of
			 section 48(c), as amended by this section, is amended by striking subparagraph
			 (C) and redesignating subparagraph (D) as subparagraph (C).
					(B)Paragraph (2) of
			 section 48(c), as amended by subsection (a)(3), is amended by striking
			 subparagraph (D) and redesignating subparagraph (E) as subparagraph (D).
					(e)Effective
			 dates
				(1)ExtensionThe
			 amendments made by subsection (a) shall take effect on the date of the
			 enactment of this Act.
				(2)Allowance
			 against alternative minimum taxThe amendments made by subsection
			 (b) shall apply to credits determined under section 46 of the Internal Revenue
			 Code of 1986 in taxable years beginning after the date of the enactment of this
			 Act and to carrybacks of such credits.
				(3)Fuel cell
			 property and public electric utility propertyThe amendments made
			 by subsections (c) and (d) shall apply to periods after the date of the
			 enactment of this Act, in taxable years ending after such date, under rules
			 similar to the rules of section 48(m) of the Internal Revenue Code of 1986 (as
			 in effect on the day before the date of the enactment of the Revenue
			 Reconciliation Act of 1990).
				
